DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-9, as originally filed 06/16/2020, are pending and have been examined on the merits (claims 1 and 3 being independent). The applicant’s claim for benefit of provisional application 62/862,534, filed 06/17/2019 has been received and acknowledged.
Drawings
The drawings are objected to because the application file, 09/08/2020 contains figures 2-4 as containing lines that are not sufficiently dark, and figures 2-4 contain texts that are illegible and not of sufficient quality for reproduction.  The submission is illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
Claim Objections
Claims 1-2 and 4-9 are objected to because of the following informalities: 
Claim 1, line 15: “dwelling unit” should be  “dwelling unit;”. (missing a semicolon)
Claim 2, line 5: “dwelling unit,” should be “dwelling unit.”. (missing a period)
Claims 4-9: For example, “The dwelling unit of claim 3 wherein….” should be “The dwelling unit of claim 3, wherein…..”. (missing a comma)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The line 4, 6, 7, and 8 in claim 1, “first data base” and “second data base” are not described in the application as filed, and Applicant is requested to provide a reference from the original disclosure to support these claimed limitations”.
Dependent claim 2 stands rejected also, under 35 U.S.C. 112(a) by virtue of their dependency on a rejected claim
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a 
Step (1): In the instant case, the claims are directed towards to a method for providing benefits of home of shared ownership, which contains the steps of maintaining, identifying, providing, obtaining, and assisting.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claim 1 is direct to a method, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for providing benefits of home of shared ownership is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices and commercial or legal interactions.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: maintaining… a suitable dwelling unit with other compatible buyers, maintaining…dwelling units suitable for multiple occupancy, identifying… potential matches of at least three potential buyers, providing… potential buyers with details of suitable dwelling units, obtaining… financing for the matched potential buyers, and assisting.. matched buyers in the purchase and occupancy of the selected dwelling unit.
As stated above, this abstract idea falls into the (b) subject matter grouping of: Certain Methods of Organizing Human Activity as fundamental economic principles or practices and commercial or legal interactions.
Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of maintaining… a suitable dwelling unit with other compatible buyers, maintaining…dwelling units suitable for 
The instant recited claims including additional elements (i.e. a first database, a second database, and an auction process) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. The limitations merely use a generic computing technology (Specification pages 8, Website of Facilitator) as tools to perform an abstract idea or mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. (MPEP 2106.05 (f)). Therefore, the claims are directed to an abstract idea.
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., a first database, a second database, and an auction process) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the 
Dependent claims 2 and 4-9 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claim 2, the step of “…… repurchasing at a guaranteed price from a matched buyer within a specified time period, that buyer's share of the selected property….”, in claim 4, the step of “….. wherein the management company optionally retains an agreed interest in, and/or security deposit for, each dwelling unit….”, in claim 5, the step of  “….wherein the management company is responsible for the resale of each individual owner's share (including any interest held in trust by the management company) of the dwelling unit….”, in claim 6, the step of “…. wherein the individual dedicated private areas each have the same value”, in claim 7, the step of “… wherein the individual dedicated private areas have different values, based at least in part on the size, location, and/or included amenities”, in claim 8, the step of “… wherein the relative value of each dedicated private area is determined by an auction process”, and in claim 9, the step of “… wherein the relative value of each dedicated private area is determined by the management company.” are all processes that, under its broadest reasonable interpretation, covers performance of a fundamental economic practice but for the recitation of a generic computer component. Selling/buying a home, financing, and matching a buyer/seller are a most fundamental commercial process. 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 2 and 4-9, the step claimed are rejected under the same analysis and rationale as the independent claims 1 and 3 above.  Merely claiming the same process providing buyers opportunity to purchase a share in a property as shared ownership does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1-9 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Furthermore, claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. 101 (process, machine, manufacture, or composition of matter) because these claims are directed at merely software per se. In other words, within the broadest reasonable interpretation of the claims, there exists an interpretation where the claims are merely directed to software (e.g., first data base and second data base), absent of any hardware, which not a judicially recognized class of invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (hereinafter Lee), US Publication Number 2019/0287195 A1 in view of “the Wayback Machine-https://web.archive.org/.../https://www.sharetobuy.com/”, (hereinafter “Share to Buy”) in further view of Vicino, US Publication Number 2008/0154686 A1.
Regarding claim 1:	
Lee discloses the following:
A method for providing benefits of home ownership to a person (or two or more related persons) not willing and able to purchase a single family home or condominium in a desired location, comprising: (Lee: See abstract and paragraph [0005] “a method and a system that allows an individual to purchase and sell fractional real estate property using equity sharing.”, and see also [0006])
maintaining a first data base of potential buyers ready, willing and able to share a suitable dwelling unit with other compatible buyers; (Lee: See paragraph [0082] “One owner block will be created for each buyer/applicant and investor who does not exist in the Smart Contract/block chain network. If the block exists for the user, Smart Contract block will be updated. To determine if the user/contact exists, system verifies the identifiable number, such as Social Security Number, Tax Id, or Passport Country/Number. If not found, system creates the 'block' for the user and generates the unique owner 'public key' and 'private key'. User will be the only 
maintaining a second data base of available dwelling units suitable for multiple occupancy; (Lee: See paragraph [0083] “As second sub-step of step 440, when property closes escrow, as depicted in step 434, system first check if the Property Title block hash key exists in "Public block for Title". If it already exists, continue to update block chain. If it doesn't exist, continue to create/insert block for Property Title ownership data, as there can be only a single, unique block for each unique property legal address and system will generate property title public block Hash key. Various information of the property ownership will be stored, including deed, Trustee name and address, and property price purchased, trust information, as well as Equity Sharing Agreement terms. Property block hash key is then passed from server 108 and stored in storage device 114 that hosts various databases pertaining to real estate properties.”)
wherein: each of the available dwelling units is suitable for occupancy by at least three unrelated owners and includes a shared area for meal preparation, entertainment and relaxation, and respective private areas for each owner including a dedicated area for sleeping, bathing and relaxing, as well as a secure area for storage of personal effects; (Lee: See paragraph [0050] “Based on ATTOM Data Solution API-this includes processing based on recently sold, property type, parking space, bedrooms/bathrooms, lot size, owner occupancy, owner name, 
each individual owner qualifies as a home buyer under applicable IRS regulations, with taxes, interest, depreciation, utilities, insurance and maintenance allocated between the individual owners and the management company in accordance with a written agreement between the buyers and the management company, as may be modified from time to time per any applicable IRS regulations. (Lee: See paragraph [0116] “The method 900 includes ability to process 1031-exchange without human intervention, by automated algorithm to automatically match selling property (relinquished property) with buying property (replacement property) and to determine the best closing date. Automatic matching of investment values is performed to ensure total replacement property values are greater than or equal to total relinquished property values, in order to meet the IRS requirements.” And [0117] “The platform allows investor to complete a 1031-exchange using a single online screen to submit new replacement properties (buying trades) and the platform will automatically ensure that all replacement properties are adhering to three IRS requirements: '45-Day property identification rule', '180-Day replacement rule', and 'Trading up rule'.”)
Lee does not explicitly disclose the following, however “Share to Buy” further teaches:
identifying potential matches of at least three potential buyers in the first data base with similar needs, resources and requirements; (“Share to Buy”: See “The Wayback Machine-https://web.archive.org/web/20150315, Shared Ownership 
providing the matched potential buyers with details of suitable dwelling units in the second data base; (“Share to Buy”: See “The Wayback Machine-https://web.archive.org/web/20180518, Properties - Share to Buy, Page 2”, pages 1-2) 
obtaining financing for the matched potential buyers ready, willing and able to purchase selected dwelling unit; (“Share to Buy”: See “The Wayback Machine https://web.archive.org/web/20150315, Shared Equity Ownership Schemes_ Homebuy & Firstbuy Mortgages_ Share to Buy Affordable Housing, Page 5”, pages 2-4)
assisting the matched buyers in the purchase and occupancy of the selected dwelling unit; (“Share to Buy”: See “The Wayback Machine-https://web.archive.org/web/20150315, Shared Ownership Mortgages_ Compare 5% &10% Deposit Mortgages_ Share to Buy Affordable Housing, Page 3”, page 1-2, and “The Wayback Machine-https://web.archive.org/web/20190209, Shared Ownership Properties & Mortgages _Share to Buy, Page 1”, and notes:
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify allowing an individual to purchase and sell fractional real estate property using equity sharing of Lee to include online website to assist potential matches of buyers with shared ownership homes such as property type, beds, or location, as taught by “Share to Buy”, in order to provide more options and details of shared ownership homes.
Lee and “Share to Buy” do not explicitly disclose the following, however Vicino further teaches:
a management company preferably retains an agreed interest in each dwelling unit and is responsible for maintenance of common areas, payment of utilities, insurance, taxes and interest, and possible resale of each individual owner's share (including any interest held in trust by the management company) of the dwelling unit in the event of death, disability, or breakup of that owner; and (Vicino: See paragraph [0047] “The setup of other services 43 can include the selection and contracting of qualified property management, reservation management, concierge or support services for the fractional co-owners. Another possible service is to identify and secure insurance for the property for the fractional co-owners. Further, assisting fractional buyers in obtaining mortgage financing for their respective fractional interests is another service. Additional services could also include the development or acquisition of a co-owner's usage reservation and scheduling system or method and the evaluation and placement of the property into an appropriate reciprocal vacation property exchange program. Ongoing cleaning and maintenance services may also be required. Various other services may be 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify allowing an individual to purchase and sell fractional real estate property using equity sharing of Lee to include the property management agreement, as taught by “Vicino”, in order to provide various services that are necessary or beneficial to the proper or successful sale of the property for fractional ownership such as ongoing cleaning and maintenance services.
Regarding claim 2:
Lee discloses the following:
The method of claim 1, further comprising the step: repurchasing at a guaranteed price from a matched buyer within a specified time period, that buyer's share of the selected property in the event that buyer is not satisfied with their ownership and occupancy of the selected dwelling unit, (Lee: See paragraph [0134] “The method 900 then moves to step 926 in which it will enforce that only relinquished property is a sell trade property under equity sharing ownership qualified and the platform verifies that closing for the relinquished property has completed first, since fund from the sale proceeds need to be guaranteed.”)
Regarding claim 3:
Lee discloses the following:
A dwelling unit suitable for use and occupancy by at least three unrelated individuals and/or preexisting partnerships, comprising for each such individual or 
wherein each unrelated individual or partnership qualifies as a home buyer under applicable IRS regulations, with responsivity for taxes, interest, depreciation, utilities, insurance and maintenance allocated in accordance with a written agreement between the buyers and the management company, as may be modified from time to time per any applicable IRS regulations. (Lee: See paragraphs [0116] “The method 900 includes ability to process 1031-exchange without human intervention, by automated algorithm to automatically match selling property (relinquished property) with buying property (replacement property) and to determine the best closing date. Automatic matching of investment values is performed to ensure total replacement property values are greater than or equal to total relinquished property values, in order to meet the IRS requirements.” And [0117] “The platform allows investor to complete a 1031-exchange using a single online screen to submit new replacement properties (buying trades) and the platform will automatically ensure that all replacement properties are adhering to 
Regarding claim 4:
Lee and “Share to Buy” do not explicitly disclose the following, however Vicino further teaches:
The dwelling unit of claim 3 wherein the management company optionally retains an agreed interest in, and/or security deposit for, each dwelling unit and is responsible for maintenance of common areas, and payment of utilities, insurance, taxes and interest. (Vicino: See paragraph [0047] “The setup of other services 43 can include the selection and contracting of qualified property management, reservation management, concierge or support services for the fractional co-owners. Another possible service is to identify and secure insurance for the property for the fractional co-owners. Further, assisting fractional buyers in obtaining mortgage financing for their respective fractional interests is another service. Additional services could also include the development or acquisition of a co-owner's usage reservation and scheduling system or method and the evaluation and placement of the property into an appropriate reciprocal vacation property exchange program. Ongoing cleaning and maintenance services may also be required. Various other services may be necessary or beneficial to the proper or successful sale of the property for fractional ownership.”, and see also [0042])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify allowing an individual to purchase and sell fractional real estate property using equity sharing of Lee to include the 
Regarding claim 5:
Lee and “Share to Buy” do not explicitly disclose the following, however Vicino further teaches:
The dwelling unit of claim 3 wherein the management company is responsible for the resale of each individual owner's share (including any interest held in trust by the management company) of the dwelling unit in the event of death or disability of that individual owner, and is accountable to the other owners for the distribution of any profits resulting from such a resale. (Vicino: See paragraph [0047] “The setup of other services 43 can include the selection and contracting of qualified property management, reservation management, concierge or support services for the fractional co-owners. Another possible service is to identify and secure insurance for the property for the fractional co-owners. Further, assisting fractional buyers in obtaining mortgage financing for their respective fractional interests is another service. Additional services could also include the development or acquisition of a co-owner's usage reservation and scheduling system or method and the evaluation and placement of the property into an appropriate reciprocal vacation property exchange program. Ongoing cleaning and maintenance services may also be required. Various other services may be necessary or beneficial to the proper or successful sale of the property for fractional ownership.”, and see also [0042])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify allowing an individual to purchase and sell fractional real estate property using equity sharing of Lee to include the property management agreement, as taught by “Vicino”, in order to provide various services such as secure insurance, concierge or support services for the property for the fractional co-owners.
Regarding claim 6:
Lee discloses the following:
The dwelling unit of claim 3 wherein the individual dedicated private areas each have the same value. (Lee: See paragraph [0097] “methods to determine the fractional property value, and confirm the validity and fair value of the trade. Types of appraisal required are automatically determined by total value of fractional equity value to be traded, as well as previous trading history of the subject property.”)
Regarding claim 7:
Lee and “Share to Buy” do not explicitly disclose the following, however Vicino further teaches:
The dwelling unit of claim 3 wherein the individual dedicated private areas have different values, based at least in part on the size, location, and/or included amenities. (Vicino: See paragraph [0036] “The various listing services typically provide important property information, including general descriptive property information and photographs of the architectural appeal, age, size, number of bedrooms, number of bathrooms, furnishings, condition, amenities, features, listing 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify allowing an individual to purchase and sell fractional real estate property using equity sharing of Lee to include the property management agreement, as taught by “Vicino”, in order to provide various services such as secure insurance, concierge or listing services for the property for the fractional ownership.
Regarding claim 9:
Lee and “Share to Buy” do not explicitly disclose the following, however Vicino further teaches:
The dwelling unit of claim 7 wherein the relative value of each dedicated private area is determined by the management company. (Vicino: See paragraph [0047] “The setup of other services 43 can include the selection and contracting of qualified property management, reservation management, concierge or support services for the fractional co-owners. Another possible service is to identify and secure insurance for the property for the fractional co-owners. Further, assisting fractional buyers in obtaining mortgage financing for their respective fractional interests is another service. Additional services could also include the development or acquisition of a co-owner's usage reservation and scheduling system or method and the evaluation and placement of the property into an appropriate reciprocal vacation property exchange program. Ongoing cleaning and maintenance services 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify allowing an individual to purchase and sell fractional real estate property using equity sharing of Lee to include the property management agreement, as taught by “Vicino”, in order to provide various services such as secure insurance, concierge or listing services for the property for the fractional ownership.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of “Share to Buy” in further view of Vicino in even further view of MacMahan, US Publication Number 2011/0302071 A1.
Regarding claim 8:
Lee, “Share to Buy”, and Vicino do not explicitly disclose the following, however MacMahan further teaches:
The dwelling unit of claim 7 wherein the relative value of each dedicated private area is determined by an auction process. (MacMahan: See paragraph [0044] “The asset is awarded to the party with the highest bid submitted. Live auction bidding provides for a fixed time period of availability for parties to enter and see counter bids on each item with the winner declared as the highest value entered before time expires.”, and see also [0031])
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify allowing an individual to purchase and sell fractional real estate property using equity sharing of Lee to include an 
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349. The examiner can normally be reached M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGSIK PARK/Examiner, Art Unit 3695
December 3, 2021                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        12/6/2021